Citation Nr: 0311316	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  94-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San 
Francisco, California, but currently located in Oakland, 
California.  In a January 1997 decision, the Board denied 
service connection for a low back disorder.  The veteran 
appealed the denial of this claim to the United States Court 
of Appeal for Veterans Claims (Court).  The Court affirmed 
the Board's decision in a December 1998 memorandum decision.  
The veteran appealed to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  In October 2000, the 
Federal Circuit affirmed the Court's December 1998 decision.  
However, subsequent to the enactment of the Veterans Claims 
Assistance Act of 2000, the Court vacated and remanded the 
Board's decision in a March 2001 order.  

In November 2001 the Board wrote to the veteran's attorney 
advising him that the appeal had been remanded and 
transferred to the Board and that additional argument and 
evidence could be submitted in support of the appeal.  In 
March 2002, the veteran's attorney requested an extension of 
the time period to submit additional evidence.  The request 
was granted and the veteran's attorney submitted additional 
evidence the following month.  In August 2002, the Board 
undertook additional development.  The development was 
accomplished to the extent possible, and the case is now 
ready for final appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran currently has a low back disorder 
etiologically linked to a back injury in service.


CONCLUSION OF LAW

A low back disorder was incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board notified the claimant by a 
letter dated in November 2002, that VA would obtain all 
relevant evidence in the custody of VA.  He was also advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  
Moreover, copies of his records from Social Security 
Administration have also been associated with his claims 
file.  The claimant was notified of the need for VA 
examinations, and two were accorded him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's August 1962 enlistment examination report 
reveals that his spine was normal.  In February 1965 he 
complained of high thoracic back pain after a long period of 
standing.  A slouching posture was noted.  There was no point 
tenderness or limitation of motion.  Postural backache was 
diagnosed.  Clinical evaluation of his spine, during a June 
1965 separation examination, was normal.

Dean R. Falltrick, D.C., treated the veteran for low back 
pain in January 1988.  In June 1989, the veteran was in a car 
accident.  Dr. Falltrick again treated him the same day as 
the accident.  X-rays revealed spondylolisthesis at the L5-S1 
level with a bilateral pars interarticularis defect.  Four 
days later, he was treated by Gary A. Gramm, D.O., whose x-
ray studies revealed the same condition.  From June 1989 to 
July 1992, the veteran was treated for spondylolisthesis.

In an October 1989 neurological consultation of the veteran, 
Richard Riemer, D.O., noted that there was no previous 
history of back injury or pain before the June 1989 car 
accident.  X-ray studies revealed the presence of 
anterolisthesis of L5 on S1 that appeared to be at least a 
Grade II subluxation.  X-ray studies also suggested that 
there was a pars interarticularis defect.  Lumbosacral 
myoligamentous strain superimposed upon L5 on S1 with Grade 
II spondylolisthesis was diagnosed.  Dr. Riemer noted that 
the etiology of the spondylolisthesis was speculative at that 
point.  However, he also noted that it was possible that the 
spondylolisthesis antedated the car accident because many 
people are not symptomatic from a bony defect alone and a 
superimposed trauma frequently renders a preexisting 
pathologic condition symptomatic.

Marvin L. Chernow, M.D. examined the veteran in July 1990.  
He observed that the veteran had painful motion on lateral 
flexion, left bending, and right bending.  X-ray studies 
revealed a complete disruption of the pars interarticularis 
at L5-S1 bilaterally.  Dr. Chernow indicated that the veteran 
had a congenital or developmental anomaly that consisted of a 
defective pars interarticularis at L5-S1 and had developed a 
Grade II spondylolisthesis of L5 on S1.  Dr. Chernow also 
stated that the June 1989 car accident resulted in traumatic 
aggravation of the preexisting defect.

During a February 1992 Department of Social Services for the 
State of California examination, the veteran complained of 
constant lumbar pain.  There was limitation of motion in the 
low back on right and left bending. The examiner noted that 
the decreased range of motion in the low back was consistent 
with lumbar spine spondylolisthesis.  February 1992 x-ray 
studies of the lumbar spine revealed Grade II 
spondylolisthesis of L5 with apparent spondylolysis.  There 
was also degenerative disc disease at L5-S1 with an almost 
complete loss of disc space and with sclerosis of the 
apposing vertebral plates at L5-S1.

An October 1992 VA orthopedic examination shows a diagnosis 
of Grade III spondylolisthesis of L5 on S1.  X-ray studies 
revealed Grade II spondylolisthesis at the L5-S1 level with 
marked disc space narrowing at the L5-S1 level. 

In a partial copy of Dr. Chernow's December 1992 deposition, 
he stated that the defect in the pars interarticularis at L5-
S1 was the cause of the Grade II spondylolisthesis of L5 on 
S1 and that this condition was not caused by the veteran's 
car accident. Dr. Chernow also stated that the veteran's 
defect in his low back was developmental and not congenital 
in nature.

At a June 1995 hearing held at the RO, the veteran testified 
that in 1965 he hurt his lower back and that he was slouching 
when the doctor was treating him.  The veteran also testified 
that his doctors told him that he had a previous injury to 
his back.  The veteran believed that his low back disorder 
was the result of an injury that he had in service.

In a partial copy of an undated statement received by the RO 
in June 1995, an unidentified doctor indicated that the 
veteran had a sprain/strain injury to the cervical spine and 
a sprain injury to the lumbar spine which affected "what is 
in all probability a pre-existing spondylolisthesis at the 
level of L5-S1."  The doctor noted that there were no 
residuals in the cervical spine and upper thoracic spine and 
that there were continuing difficulties in the lumbar spine.

Dr. Gramm, in an April 2002 letter, indicates that he has 
been the veteran's treating physician since January 1984, and 
that the veteran reported to his office in June 1989 after a 
car accident with complaints of back pain.  Dr. Gramm opined 
that the 1989 accident aggravated a pre-existing condition of 
chronic low back pain.  X-ray studies of the lumbar spine 
indicated a grade II of IV spondylolisthesis at the level of 
L4-5 which had occurred remotely.  Dr. Gramm noted that the 
veteran had given a history of a low back injury in service 
and opined that this injury appeared to be the most likely 
origin of the spondylolisthesis and chronic low back pain.

An April 2002 statement from a childhood friend of the 
veteran, indicates that after their mutual discharges from 
service, in discussing their service experiences, the veteran 
frequently referred to injuring his lower back when he 
tripped over a toolbox.  They discussed how the service 
physician never allowed the veteran to describe his symptoms 
and did not conduct any type of examination.  At the time 
they were unaware that the medical records showed that it was 
his upper back that was injured.  The friend stated that the 
veteran's only other back injury occurred in 1989 during an 
automobile accident.

A December 2002 VA orthopedic examination report notes the 
veteran's history that he first injured his back in 1965 
while in the service.  He was told to rest for a day and then 
placed on light duty for another day.  Thereafter, his back 
pain improved and became intermittent, aggravated by lifting, 
pushing or pulling.  At the time of his vehicular accident, 
he experienced severe low back pain.  Since that time he had 
constant chronic back pain.  The examiner reported that the 
veteran's claims file was reviewed in detail.  The examiner 
opined that the etiology of the veteran's low back disorder 
was multifactorial, with an initial injury in 1965, followed 
by the 1989 injury.  The examiner further opined that a 
component of the veteran's low back disorder could be 
apportioned to his inservice injury.  

Analysis 

The veteran contends that his current low back disorder is a 
result of a 1965 low back injury in service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for a low back disorder.  
His service medical records clearly indicate that he was 
treated for back complaints in February 1965.  Further, Dr. 
Reimer, in an October 1989 evaluation, stated it was possible 
that the veteran's spondylolisthesis antedated his 1989 back 
injury.  Moreover, Dr. Gramm has stated that he was the 
veteran's treating physician before his 1989 accident and 
opined that the accident aggravated a pre-existing condition 
of chronic low back pain.  Finally, the December 2002 VA 
examiner, after reviewing the veteran's claims file and 
examining him, etiologically linked a component of his 
current back disorder to his service, based on his 
understanding of the problem.  There is no medical evidence 
of record indicating that the veteran's back disorder did not 
have its onset in service, and both lay statements and 
medical opinions, support a finding that the current back 
disorder is related at least in part to a 1965 injury in 
service.  Therefore, resolution of reasonable doubt mandates 
a finding in the veteran's favor.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  

Accordingly, the Board concludes that, with resolution of 
doubt in favor of the veteran, the evidence supports his 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for a low back disorder is granted, 
subject to the criteria governing the award of monetary 
benefits.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

